--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS AGREEMENT dated for reference the 9th day of June, 2011.

AMONG:

SYGNIT CORPORATION., a corporation with an office at 253 North Jackson Street,
Frankfort, IN, USA, 46041

(herein called “Licensor”)

AND:

CADUCEUS SOFTWARE SYSTEMS CORP. a corporation with an office at 42a High Street,
Sutton Coldfield, West Midlands, UK, B72 1UJ

(herein called “Licensee”)

AND:

ALEXANDER DANNIKOV, an individual with an address at 26 Utkina Street, Suite 10,
Irtkutsk, Russia, 664007

(herein called “Dannikov”)

WHEREAS:

A.          The Licensor owns a suite of software named Caduceus MMS, for use in
the medical services industry. This software, along with all peripheries,
libriaries, modules as well as associated source code and object code is hereby
referred to as the “Software”.

B.          The Software is designated herein as constituting the Intellectual
Property rights concerned by the present license agreement. The know-how that
the Licensor has developed concerning the Software is not within the licensed
Intellectual Property rights (herein called the “IP Rights”).

C.          The Licensee wishes to acquire from the Licensor and the Licensor
agrees to grant to the Licensee the exclusive right to use the IP Rights.

E.          The Licensor has agreed to grant the Licensee the exclusive right to
use the IP Rights under the terms and conditions as set forth in this License
Agreement and produce and distribute the Software on a worldwide basis.

F.          In order to induce the Licensor to enter into this License
Agreement, Dannikov, a director of the Licensee, has agreed to transfer to the
Licensor 63,800,000 shares of the common stock of the Licensee held by Dannikov.

--------------------------------------------------------------------------------

- 2 -

NOW THEREFORE in consideration of the premises and the respective covenants,
agreements representations, warranties and indemnities of the parties herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged) the parties hereto covenant and
agree as follows:

1.

DEFINED TERMS

      1.1

For the purposes of this Agreement, unless the context otherwise requires, the
following terms will have the respective meanings set out below and grammatical
variations of such terms will have corresponding meanings:

      (a)

“Business Day” means any day which is not a Saturday, Sunday or statutory
holiday in the United Kingdom;

      (b)

“Closing” means the completion of the transactions contemplated in this Licence
Agreement;

      (c)

“Closing Date” means such date as the Licensor and the Licensee may mutually
determine;

      (d)

“IP Rights” has the meaning as ascribed in the whereas Clause B above.


1.2

Currency. Unless otherwise indicated, all dollar amounts in this License
Agreement are expressed in United States funds.

    1.3

Sections and Headings. The division of this License Agreement into Articles,
sections and subsections and the insertion of headings are for convenience of
reference only and will not affect the interpretation of this License Agreement.
Unless otherwise indicated, any reference in this License Agreement to an
Article, section, subsection or Schedule refers to the specified Article,
section or subsection of or Schedule to this License Agreement.

    1.4

Number, Gender and Persons. In this License Agreement, words importing the
singular number only will include the plural and vice versa, words importing
gender will include all genders and words importing persons will include
individuals, corporations, partnerships, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind whatsoever.

    1.5

Accounting Principles. Except as otherwise stated, any reference in this License
Agreement to generally accepted accounting principles refers to generally
accepted accounting principles that have been established in the United States
of America, including those approved from time to time by the American Institute
of Certified Public Accountants or any successor body thereto.

    1.6

Entire Agreement. This License Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.

    1.7

Time of Essence. Time will be of the essence of this License Agreement.


--------------------------------------------------------------------------------

- 3 -

1.8

Applicable Law. This License Agreement will be construed, interpreted and
enforced in accordance with, and the respective rights and obligations of the
parties will be governed by, the laws of England. All claim demands, disputes,
controversies, differences, or misunderstandings between the Parties relating to
this Agreement shall be settled by arbitration before one arbitrator to be
appointed in accordance with the International Chamber of Commerce, such
proceeding to be held in London in the English language and judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

    1.9

Amendments and Waivers. No amendment or waiver of any provision of this License
Agreement will be binding on either party unless consented to in writing by such
party. No waiver of any provision of this License Agreement will constitute a
waiver of any other provision, nor will any waiver constitute a continuing
waiver unless otherwise provided.

    1.10

Adjustments for Stock Splits, Etc.. Wherever in this License Agreement there is
a reference to a specific number of shares of stock of the Licensee, then, upon
the occurrence of any subdivision, combination or stock dividend of such stock,
the specific number of shares so referenced in this License Agreement shall
automatically be proportionally adjusted to reflect the effect on the
outstanding shares of such class or series of stock by such subdivision,
combination or stock dividend.

    2.

GRANT OF LICENSE

    2.1

The Licensor hereby grants to the Licensee, effective as of the Closing Date and
for a period of 5 years, an exclusive worldwide license to use the Software and
IP Rights for a consideration of the License Fee defined in Article 5 hereafter
(the “License”).

    2.2

The License Agreement will take effect on the day when the shares mentioned in
Article 5 are issued and attributed to the Licensor.

    2.3

The Licensee agrees to assist the Licensor in recording this License Agreement
with appropriate government authorities where such recording is required by law
or regulation or where such recording is permitted or desired by the Licensor.

    2.4

The Licensor shall not continue to use the IP Rights for its business and shall
not sell or agree to sell all or any portion of the IP Rights, other than as set
out in Section 6.

    2.5

The Licensor undertakes, for a period of ten years from the signature of the
License Agreement, to keep in force the existing trademark registrations in the
countries where they were filed.

    2.6

If the Licensee receives financing of $200,000 or more within 6 months of the
date of this Agreement the License shall extend perpetually.

    3.

USE OF LICENSE AND PURCHASE OF SOFTWARE

    3.1

The License is exclusive to the Licensee worldwide in which countries the
Licensor has the exclusive right to produce and sell the Software direct;


--------------------------------------------------------------------------------

- 4 -

3.2

The Licensee shall pursue the use of the Licensor's trademark on all the
products produced by the Licensor and shall not use the Licensor's trademark or
any trademark similar to "Caduceus MMS" for other products than the Licensor's
products;

        4.

OWNERSHIP

        4.1

Licensee acknowledges and agrees that, as between the parties to this License
Agreement and subject to the rights and licenses granted herein, Licensor is,
and at all times shall remain, the sole and exclusive owner of all right, title
and interest, throughout the world, in and to all IP Rights, and any copies of
the IP Rights, whether made on or behalf of Licensor or Licensee.

        5.

LICENSE FEE

        5.1

The license fee payable by the Licensee to the Licensor for the License shall
consist of 66,200,000 shares of restricted common of the Licensee (the “License
Shares”). On or prior to the Closing Date, the Licensee and the Licensor shall
enter into a subscription agreement in regards to the License Shares, as set
forth in Exhibit A. On the Closing Date, the Licensee shall instruct its
transfer agent to issue the License Shares to the Licensor. In any case, this
Agreement shall take effect on the day of issuance of the License Shares and
attribution of those Shares to the Licensor.

        5.2

In addition to the issuance of the License Shares, Dannikov shall transfer to
the Licensor 63,800,000 shares of restricted common of the Licensee currently
registered in his name.

        6.

RIGHT OF FIRST PURCHASE

        6.1

The Licensor shall give the Licensee a first right of purchase for the IP
Rights, and the associated technology for so long as this License Agreement is
in effect, in the event that:

        (a)

the Licensor, or a majority interest in the Licensor, is sold,

        (b)

the Licensor intends to sell the IP Rights, and the associated technology or

        (c)

the Licensor effects any:

        (i)

merger or consolidation of the Licensor with or into another entity,

        (ii)

sale of all or substantially all of its assets in one or a series of related
transactions,

        (iii)

tender offer or exchange offer (whether by the Licensor or any or another
entity) is completed pursuant to which the Licensor’s shareholders are permitted
to tender or exchange their shares for other securities, cash or property,

        (iv)

reclassification of its shares or any compulsory share exchange pursuant to
which the Licensor’s shares are effectively converted into or exchanged for
other securities, cash or property, or

        (d)

the Licensee or the majority interest in the Licensee is being acquired by a
company in which the present shareholders of the Licensee are not part of.


--------------------------------------------------------------------------------

- 5 -

However, clauses (iii) and (iv) above will only be applicable if the available
shares pursuant to the tender offer or exchange offer represent more than the
majority of the shares of the Licensor.

(collectively, the “ROFP Events”).

6.2

The right of first purchase may be exercised by the Licensee within 30 days
following notice of a ROFP Event by notifying the Licensor in writing. The
purchase price of the IP Rights and the associated technology shall be
calculated using the following formula: the purchase price of the IP Rights and
the associated technology shall be equal to three (3) times the average annual
sales turnover of the Software made by Licensee in the three years preceding the
date of exercise of the right of purchase of the IP Rights.

        7.

TERMINATION AND EXTENSION

        7.1

Except as otherwise provided in Section 2.6, this License Agreement shall
terminate automatically at the end of the term specified in Section 2.1.

        7.2

The Licence Agreement will be terminated if a bankruptcy proceeding is filed
against the Licensee.

        8.

INDEMNIFICATION, REMEDIES, SURVIVAL

        8.1

For the purposes of this Section 8 terms “Loss” and “Losses” mean any and all
demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Licensor or Licensee including damages for lost profits or lost
business opportunities.

        8.2

Agreement of Licensor to Indemnify

        (a)

Licensor will indemnify, defend, and hold harmless, to the full extent of the
law, for a period of three years from the termination of the License Agreement,
the Licensee and its shareholders from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by the Licensee
and its shareholders by reason of, resulting from, based upon or arising out of:

        (i)

the breach by Licensor of any representation or warranty of Licensor contained
in or made pursuant to this License Agreement, any Licensor document or any
certificate or other instrument delivered pursuant to this License Agreement; or

        (ii)

the breach or partial breach by Licensor of any covenant or agreement of
Licensor made in or pursuant to this License Agreement, any Licensor document or
any certificate or other instrument delivered pursuant to this License
Agreement.

        8.3

Agreement of Licensee to Indemnify

        (a)

Licensee will indemnify, defend, and hold harmless, to the full extent of the
law, for a period of three years from the termination of this License Agreement,
the Licensor from, against, for, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Licensor by reason of,
resulting from, based upon or arising out of:


--------------------------------------------------------------------------------

- 6 -

  (i)

the breach by Licensee of any representation or warranty of Licensee contained
in or made pursuant to this License Agreement, any Licensee document or any
certificate or other instrument delivered pursuant to this License Agreement; or

        (ii)

the breach or partial breach by Licensee of any covenant or agreement of
Licensee made in or pursuant to this Agreement, any Licensee document or any
certificate or other instrument delivered pursuant to this License Agreement.


9.

REPRESENTATIONS AND WARRANTIES OF THE LICENSOR

        9.1

The Licensor represents and warrants to the Licensee, with the intent that the
Licensee will rely thereon in entering into this License Agreement and in
concluding the transactions contemplated hereby, as follows:

        (a)

Licensor warrants that to the best of its knowledge the use of the IP Rights as
intended through this License Agreement, does not infringe upon the rights of
third parties;

        (b)

Licensor warrants that to the best of its knowledge the IP Rights is valid,
maintained and enforceable towards third parties worldwide and that the IP
Rights shall be properly maintained during the term of this License Agreement.

        (c)

the execution and delivery of this License Agreement and the completion of the
transactions contemplated hereby have been duly and validly authorized by all
necessary limited liability company action on the part of the Licensor, and this
License Agreement constitutes a valid and binding obligation of the Licensor
enforceable against the Licensor in accordance with its terms; except as
enforcement may be limited by bankruptcy, insolvency and other laws affecting
the rights of creditors generally and except that equitable remedies may be
granted only in the discretion of a court of competent jurisdiction;

        (d)

neither the execution and delivery of this License Agreement nor the performance
of the Licensor’s obligations hereunder will:

        (i)

violate or constitute default under any order, decree, judgment, statute,
by-law, rule, regulation, or restriction applicable to the Licensor, the IP
Rights, or any contract, agreement, instrument, covenant, mortgage, or security,
to which the Licensor is a party or which are binding upon the Licensor,

        (ii)

to the knowledge of the Licensor, result in any fees, duties, taxes,
assessments, penalties or other amounts becoming due or payable by the Licensee
under any sales tax legislation.

        (iii)

give rise to the creation or imposition of any encumbrance on the IP Rights,

        (iv)

violate or constitute default under any license, permit, approval, consent or
authorization held by the Licensor, or

        (v)

violate or trigger any liability on behalf of the Licensee pursuant to any
legislation governing the licensing of the IP Rights by the Licensor;


--------------------------------------------------------------------------------

- 7 -

  (e)

the Licensor owns and possesses and has good and marketable title to the IP
Rights free and clear of all encumbrances of every kind and nature whatsoever;

        (f)

no person other than the Licensee has any written or oral agreement or option or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase or acquisition from the
Licensor of any of the IP Rights;

        (g)

There are no actions, suits, proceedings, investigations, complaints, orders,
directives, or notices of defect or noncompliance by or before any court,
governmental or domestic commission, department, board, tribunal, or authority,
or administrative, licensing, or regulatory agency, body, or officer issued,
pending, or to the best of the Licensor’s knowledge threatened against or
affecting the Licensor or in respect of the IP Rights;

        (h)

there is no requirement applicable to the Licensor to make any filing with, give
any notice to or to obtain any license, permit, certificate, registration,
authorization, consent or approval of, any governmental or regulatory authority
as a condition to the lawful consummation of the transactions contemplated by
this Agreement, or that relate solely to the identity of the Licensee or the
nature of any business carried on by the Licensee;


10.

REPRESENTATIONS OF THE LICENSEE

      10.1

The Licensee represents and warrants to the Licensor as follows, with the intent
that the Licensor will rely thereon in entering into this License Agreement and
in concluding the transactions contemplated hereby, that:

      (a)

the Licensee is a corporation duly incorporated, validly existing, and in good
standing under the laws of the State of Nevada and has the power, authority, and
capacity to enter into this License Agreement and to carry out its terms;

      (b)

the execution and delivery of this License Agreement and the completion of the
transactions contemplated hereby has been duly and validly authorized by all
necessary corporate action on the part of the Licensee, and this Agreement
constitutes a valid and binding obligation of the Licensee enforceable against
the Licensee in accordance with its terms; except as enforcement may be limited
by bankruptcy, insolvency and other laws affecting the rights of creditors
generally and except that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction;

      (c)

there is no requirement for the Licensee to make any filing with, give any
notice to or obtain any license, permit, certificate, registration,
authorization, consent or approval of, any government or regulatory authority as
a condition to the lawful consummation of the transactions contemplated by this
License Agreement;

      (d)

neither the execution and delivery of this License Agreement nor the performance
of the Licensee’s obligations hereunder will violate or constitute a default
under the constating documents, by-laws, or articles of the Licensee, any order,
decree, judgment, statute, by- law, rule, regulation, or restriction applicable
to the Licensee, or any contract, agreement, instrument, covenant, mortgage or
security to which the Licensee is a party or which are binding upon the
Licensee;


--------------------------------------------------------------------------------

- 8 -

  (e)

The License Shares to be issued to the Licensor under this Agreement will, when
so issued, be duly authorized, validly issued, fully paid, non-assessable, free
of any encumbrances and not subject to any preemptive rights or rights of first
refusal created by statute or the charter documents or Bylaws of Licensee or any
agreement to which Licensee is a party or is bound and will be issued in
compliance with federal and state securities laws; and

        (f)

Except as disclosed in the Licensee SEC documents, (i) there are no actions,
suits, proceedings, investigations, complaints, orders, directives, or notices
of defect or non- compliance by or before any court, governmental or domestic
commission, department, board, tribunal, or authority, or administrative,
licensing, or regulatory agency, body, or officer issued, pending, or to the
best of the Licensee’s knowledge threatened against or affecting the Licensee;
and (ii) the Licensee is in compliance in all material respects with all
applicable laws applicable to Licensee and its business.

        (g)

The Licensee will use its reasonable best efforts to ensure the commercial
success of the Software during the life of this License Agreement.


11.

NON MERGER

    11.1

The representations, warranties, covenants, and agreements of the Licensor
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Closing Date and the
term of this License Agreement, and notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases the Licensor of such representation,
warranty, covenant, or agreement), or any investigation by the Licensee, same
will remain in full force and effect.

    11.2

The representations, warranties, covenants, and agreements of the Licensee
contained herein and those contained in the documents and instruments delivered
pursuant hereto or in connection herewith will survive the Closing Date and the
term of this License Agreement, and notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases the Licensee of such representation,
warranty, covenant, or agreement), or any investigation by the Licensor, same
will remain in full force and effect.

    12.

FURTHER ASSURANCES

    12.1

From time to time subsequent to the Closing Date, the parties covenant and
agree, at the expense of the requesting party, to promptly execute and deliver
all such further documents and instruments and do all such further acts and
things as may be required to carry out the full intent and meaning of this
Agreement and to effect the transactions contemplated hereby.

    13.

ASSIGNMENT

    13.1

This Agreement may not be assigned by any party hereto without the prior written
consent of the other parties hereto.


--------------------------------------------------------------------------------

- 9 -

14.

SUCCESSORS AND ASSIGNS

    14.1

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

    15.

COUNTERPARTS

    15.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

    16.

NOTICES

    16.1

Any notice required or permitted to be given under this Agreement will be in
writing and may be given by personal service or by prepaid registered mail, and
addressed to the proper party at such address as specified of the first page of
this License Agreement. Any notice sent by registered mail as aforesaid will be
deemed conclusively to have been effectively given on the fifth business day
after posting; but if at the time of posting or between the time of posting and
the third business day thereafter there is a strike, lockout or other labour
disturbance affecting postal service, then such notice will not be effectively
given until actually received. Any notice transmitted by electronic facsimile
will be deem conclusively to have been effectively given if evidence of receipt
is obtained before 5:00 p.m. (recipient’s time) on a Business Day, and otherwise
on the Business Day next following the date evidence of receipt of transmission
is obtained by the sender.

    17.

TENDER AND EXTENSIONS

    17.1

Tender may be made upon the Licensor or Licensee or upon the solicitors for the
Licensor or Licensee and such solicitors are expressly authorized by their
respective clients to confirm extensions of the Closing Date.

    18.

REFERENCE DATE

    18.1

This Agreement is dated for reference as of the date first above written, but
will become binding as of the date of execution and delivery by all parties
hereto and subject to compliance with the terms and conditions hereof, the
transfer and possession of the Business Assets will be deemed to take effect as
at the close of business on the Closing Date. References herein to the date of
the Agreement or to the date hereof shall be deemed to mean the date set forth
in the preamble to this Agreement.


--------------------------------------------------------------------------------

- 10 -

IN WITNESS WHEREOF the parties have executed and delivered these presents on the
dates indicated below.



SYGNIT CORPORATION

Per: /s/Christopher Donalds     President  



CADUCEUS SOFTWARE SYSTEMS CORP.

Per: /s/Derrick Gidden     President    



ALEXANDER DANNIKOV

/s/Alexander Dannikov              

--------------------------------------------------------------------------------

- 11 -

EXHIBIT A

Subscription Agreement


CADUCEUS SOFTWARE SYSTEMS CORP.


INSTRUCTIONS TO SUBSCRIBER:




1.

COMPLETE the information on page 2 of this Subscription Agreement.

    2.

COURIER the originally executed copy of the entire Subscription Agreement,
together with the Questionnaire, to the Company at:


CADUCEUS SOFTWARE SYSTEMS CORP.

42a High Street, Sutton Coldfield, West Midlands, UK, B72 1UJ


If you have any questions please contact Derrick Gidden, President of the
Company

--------------------------------------------------------------------------------

- 12 -

SUBSCRIPTION AGREEMENT



TO: Caduceus Software Systems Corp. (the “Company”)

Subject and pursuant to the attached “Terms and Conditions” of this Subscription
Agreement, including all schedules and appendices attached hereto, the
Subscriber hereby irrevocably subscribes for, and on the Closing Date, will
purchase from the Company, the following securities at the following price:

66,200,000 Shares The Subscriber owns, directly or indirectly, the following
securities of the Company:   N/A   [Check if applicable]    The Subscriber is
   [  ]    an affiliate of the Company  

The Subscriber directs the Company to issue, register and deliver the
certificates representing the Shares as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS       Name to appear on
certificate   Name and account reference, if applicable       Account reference
if applicable   Contact name       Address   Address       Tax
I.D./E.I.N./S.S.N.   Telephone Number

EXECUTED by the Subscriber this 9th day of June, 2011.

                                                 WITNESS:   EXECUTION BY
SUBSCRIBER:     X Signature of Witness   Signature of individual (if Subscriber
is an individual)     X Name of Witness   Authorized signatory (if Subscriber is
not an individual)       Address of Witness   Name of Subscriber (please print)
          Name of authorized signatory (please print) ACCEPTED and EFFECTIVE
this 9th day of June, 2011 CADUCEUS SOFTWARE SYSTEMS CORP.   Address of
Subscriber (residence) per:         Telephone Number Authorized Signatory      
  E-mail address           Social Security/Insurance No.:

By signing this acceptance, the Subscriber agrees to be bound by the term and
conditions of this Subscription Agreement.

--------------------------------------------------------------------------------

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.

TERMS AND CONDITIONS


1.          SUBSCRIPTION

1.1         The undersigned (the "Subscriber") hereby irrevocably subscribes for
and agrees to purchase the number of shares of the Company's common stock (the
"Shares") as set out on page 2 of this Subscription Agreement pursuant to the
terms of the License Agreement (such subscription and agreement to purchase
being the "Subscription"), on the basis of the representations and warranties
and subject to the terms and conditions set forth herein.

1.2         The Company hereby agrees to sell, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, to the Subscriber the Shares. Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.

1.3         Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.

2.           PAYMENT

2.1         Consuideration for the issuance of the Shares shall be performance
of the obligations in, and the closing of, the License Agreement

3.           QUESTIONNAIRES AND UNDERTAKING AND DIRECTION

3.1          The Subscriber must complete, sign and return to the Company one
(1) executed copy of this Subscription Agreement;

3.2          The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities, stock
exchanges and applicable law.

4.           CLOSING

4.1          Closing of the purchase and sale of the Shares shall be deemed to
be effective on such date as may be determined by the Company in its sole
discretion (the "Closing Date"). The Subscriber acknowledges that Shares may be
issued to other subscribers under this offering (the "Offering") before or after
the Closing Date. The Company, may, at its discretion, elect to close the
Offering in one or more closings, in which event the Company may agree with one
or more subscribers (including the Subscriber hereunder) to complete delivery of
the Shares to such subscriber(s) against payment therefore at any time on or
prior to the Closing Date.

5.           ACKNOWLEDGEMENTS OF SUBSCRIBER

5.1          The Subscriber acknowledges and agrees that:

  (a)

none of the Shares have been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or to U.S. Persons,
as that term is defined in Regulation S under the 1933 Act (“Regulation S”),
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act;


--------------------------------------------------------------------------------

  (b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Shares under the 1933 Act;

        (c)

the decision to execute this Subscription Agreement and purchase the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company. If
the Company has presented a business plan to the Subscriber, the Subscriber
acknowledges that the business plan may not be achieved or be achievable;

        (d)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
sale of the Shares hereunder, and to obtain additional information, to the
extent possessed or obtainable without unreasonable effort or expense, necessary
to verify the accuracy of the information about the Company;

        (e)

the decision to execute this Subscription Agreement and purchase the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based solely upon a review of publicly available information
regarding the Company available on the website of the United States Securities
and Exchange Commission (the "SEC") available at www.sec.gov (the "Company
Information");

        (f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by Subscribers
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Shares hereunder
have been made available for inspection by the Subscriber, the Subscriber’s
attorney and/or advisor(s);

        (g)

by execution of this Subscription Agreement the Subscriber has waived the need
for the Company to communicate its acceptance of the purchase of the Shares
pursuant to this Subscription Agreement;

        (h)

all information which the Subscriber has provided to the Company in the
Questionnaire is correct and complete as of the date the Questionnaire is
signed, and if there should be any change in such information prior to the
Subscription being accepted by the Company, the Subscriber will immediately
provide the Company with such information;

        (i)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and in the Questionnaire, and the Subscriber will hold harmless the
Company from any loss or damage it may suffer as a result of the Subscriber’s
failure to correctly complete this Subscription Agreement or the Questionnaire;

        (j)

it will indemnify and hold harmless the Company and, where applicable, its
respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Subscriber contained herein or in any document furnished by the Subscriber
to the Company in connection herewith being untrue in any material respect or
any breach or failure by the Subscriber to comply with any covenant or agreement
made by the Subscriber to the Company in connection therewith;


--------------------------------------------------------------------------------


  (k)

the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company;

        (l)

it has been advised to consult its own legal, tax and other advisors with
respect to the merits and risks of an investment in the Shares and with respect
to applicable resale restrictions and it is solely responsible (and the Company
is not in any way responsible) for compliance with applicable resale
restrictions;

        (m)

it is acquiring the Shares as principal for its own account, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Shares;

        (n)

the Subscriber is acquiring the Shares pursuant to an exemption from the
registration and prospectus requirements of applicable securities legislation in
all jurisdictions relevant to this Subscription, and, as a consequence, the
Subscriber will not be entitled to use most of the civil remedies available
under applicable securities legislation and the Subscriber will not receive
information that would otherwise be required to be provided to the Subscriber
pursuant to applicable securities legislation;

        (o)

the Subscriber has been advised that the business of the Company is in a
start-up phase and acknowledges that there is no assurance that the Company will
raise sufficient funds to adequately capitalize the business or that the
business will be profitable in the future;

        (p)

no documents in connection with the sale of the Shares hereunder have been
reviewed by the Securities and Exchange Commission or any state securities
administrators;

        (q)

there is no government or other insurance covering any of the Shares; and

        (r)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

6.1          The Subscriber hereby represents and warrants to and covenants with
the Company (which representations, warranties and covenants shall survive the
Closing) that:

  (a)

the Subscriber is resident in the jurisdiction set forth on page 2 underneath
the Subscriber’s name and signature;

        (b)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (c)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time;

        (d)

the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber’s decision to invest in the Shares and
the Company;


--------------------------------------------------------------------------------


  (e)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a  party or by which the Subscriber is or may be bound;

          (f)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

          (g)

it understands and agrees that none of the Shares have been registered under the
1933 Act or any state securities laws, and, unless so registered, none may be
offered or sold in the United States or, directly or indirectly, to U.S. Persons
(as defined herein) except pursuant to an exemption from, or in a transaction
not subject to, the Registration Requirements of the 1933 Act and in each case
only in accordance with state securities laws;

          (h)

it is purchasing the Shares for its own account for investment purposes only and
not for the account of any other person and not for distribution, assignment or
resale to others, and no other person has a direct or indirect beneficial
interest is such Shares, and the Subscriber has not subdivided his interest in
the Shares with any other person;

          (i)

it is able to fend for itself in the Subscription and has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;

          (j)

if it is acquiring the Shares as a fiduciary or agent for one or more investor
accounts, it has sole investment discretion with respect to each such account
and it has full power to make the foregoing acknowledgments, representations and
agreements on behalf of such account;

          (k)

it understands and agrees that the Company and others will rely upon the truth
and accuracy of the acknowledgments, representations and agreements contained in
sections 5 and 6 hereof and agrees that if any of such acknowledgments,
representations and agreements are no longer accurate or have been breached, it
shall promptly notify the Company;

          (l)

the Subscriber:

          (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Shares,

          (ii)

is purchasing the Shares pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Shares under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,

          (iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Securities, and

          (iv)

represents and warrants that the acquisition of the Shares by the Subscriber
does not trigger:

         

A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or


--------------------------------------------------------------------------------


  B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and


  (m)

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably

          (n)

the Subscriber is not acquiring the Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

          (o)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Shares;

          (ii)

that any person will refund the purchase price of any of the Shares;

          (iii)

as to the future price or value of any of the Shares; or

          (iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of the Company's common stock on the OTC Bulletin
Board.

6.2          In this Subscription Agreement, the term “U.S. Person” shall have
the meaning ascribed thereto in Regulation S and for the purpose of the
Subscription includes any person in the United States.

7.           ACKNOWLEDGEMENT AND WAIVER

7.1         The Subscriber has acknowledged that the decision to purchase the
Shares was solely made on the basis of publicly available information. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.

8.           REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE COMPANY

8.1          The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that they may be relied upon
by the Company and its legal counsel in determining the Subscriber’s eligibility
to purchase the Shares under applicable securities legislation, or (if
applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation. The
Subscriber further agrees that by accepting delivery of the certificates
representing the Shares on the Closing Date, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber at the Closing Date and that they will survive the
purchase by the Subscriber of the Shares and will continue in full force and
effect notwithstanding any subsequent disposition by the Subscriber of such
Shares.

9.           RESALE RESTRICTIONS

9.1          The Subscriber acknowledges that any resale of the Shares will be
subject to resale restrictions contained in the securities legislation
applicable to each Subscriber or proposed transferee as set forth in paragraph 6
of this Subscription Agreement. The Shares may not be offered or sold in the
United States unless registered in accordance with federal securities laws and
all applicable state securities laws or exemptions from such registration
requirements are available.

--------------------------------------------------------------------------------

10.           LEGENDING AND REGISTRATION OF SUBJECT SECURITIES

10.1          The Subscriber hereby acknowledges that that upon the issuance
thereof, and until such time as the same is no longer required under the
applicable securities laws and regulations, the certificates representing any of
the Shares will bear a legend in substantially the following form:

 
“NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.”

 

10.2          The Subscriber hereby acknowledges and agrees to the Company
making a notation on its records or giving instructions to the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Subscription Agreement.

11.           NOTICES TO RESIDENTS OF THE EUROPEAN ECONOMIC AREA

11.1          In relation to each member state of the European Economic Area
(the “EEA”) which has implemented Directive 2003/71/EC (the “Prospectus
Directive”) (each, a “Relevant Member State”), Shares may only be offered or
sold in the Relevant Member State under the following exemptions under the
Prospectus Directive, if they have been implemented in that Relevant Member
State:

  (a)

to legal entities which are authorised or regulated to operate in the financial
markets or, if not so authorised or regulated, whose corporate purpose is solely
to invest in securities;

        (b)

to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000; and (3) an annual net turnover of more than €50,000,000, as shown
in its last annual or consolidated accounts;

        (c)

in any other circumstances falling within Article 3(2) of the Prospectus
Directive;

provided that no such offer of Shares shall result in a requirement for the
publication by the Company of a prospectus pursuant to Article 3 of the
Prospectus Directive.

12.           COSTS

12.1          The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Shares shall
be borne by the Subscriber.

13.           GOVERNING LAW

13.1          This Subscription Agreement is governed by the laws of the State
of Nevada and the federal laws applicable therein. The Subscriber, in its
personal or corporate capacity and, if applicable, on behalf of each beneficial
purchaser for whom it is acting, irrevocably attorns to the jurisdiction of the
State of Nevada.

--------------------------------------------------------------------------------

14.          SURVIVAL

14.1        This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

15.          ASSIGNMENT

15.1         This Subscription Agreement is not transferable or assignable.

16.          EXECUTION

16.1         The Company shall be entitled to rely on delivery by facsimile
machine of an executed copy of this Subscription Agreement and acceptance by the
Company of such facsimile copy shall be equally effective to create a valid and
binding agreement between the Subscriber and the Company in accordance with the
terms hereof.

17.           SEVERABILITY

17.1          The invalidity or unenforceability of any particular provision of
this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.

18.            ENTIRE AGREEMENT

18.1          Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for
herein, this Subscription Agreement contains the entire agreement between the
parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

19.            NOTICES

19.1          All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Subscriber shall be directed
to the address on page 2 and notices to the Company shall be directed to it at
the first page of this Subscription Agreement.

20.           COUNTERPARTS

20.1          This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and

--------------------------------------------------------------------------------